Citation Nr: 1744562	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-10 835A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder with anxiety and depressed mood.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army during World War II from April 1945 to December 1946.  Over the course of his honorable service, he received the Army of Occupation Medal, the Asiatic-Pacific Campaign Medal, and the World War II Victory Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Waco, Texas certified this case to the Board on appeal.  

In December 2014, the Board remanded the case for obtaining any outstanding Amarillo VA Medical Center (VAMC) treatment records and a new VA examination.  The Agency of Original Jurisdiction (AOJ) obtained those records in February 2015, and the Veteran attended a May 2015 VA examination.  The case therefore returned to the Board for further appellate review, and the Board denied the Veteran's claim in an April 2016 decision.  

The Veteran then appealed the Board's April 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court vacated the portion of the August 2106 Board decision denying service connection for acquired psychiatric disability, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

The case returned to the Board in March 2017, and the Board remanded the case for development consistent with the parties' Joint Motion regarding the Amarillo Vet Center and Ussery-Ronan Texas State Veterans Home treatment records.  The AOJ contacted the Veteran regarding those Amarillo Vet Center treatment records, obtained the most recent Amarillo VAMC treatment records, and the case has again returned to the Board for further appellate review.  

While the issue on appeal was initially characterized by the RO as entitlement to service connection for posttraumatic stress disorder (PTSD), in December 2014, the Board recharacterized the issue more broadly in light of the Veteran's diagnosis for an adjustment disorder with depressed mood and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  However, in light of the unique evidentiary and regulatory requirements associated with a claim of entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f), the Board has bifurcated the Veteran's claim into separate issues of service connection for PTSD and service connection for an acquired psychiatric disability as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A diagnosis of PTSD conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria has not been rendered during the pendency of this claim.  

2.  The Veteran's adjustment disorder with anxiety and depressed mood was first manifested many years after service, and that diagnosis has not been medically related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1101, 1110, 1131, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2016).
2.  An acquired psychiatric disorder was not incurred in active service, nor may it be presumed to have been incurred by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim and it must assist the Veteran by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the Veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The AOJ provided the Veteran with a notification letter in May 2011, prior to the initial decision on the claims in February 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the Veteran.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the May 2011 letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the VA outpatient treatment records, the Amarillo Vet Center treatment records, and the reports of VA examinations are of record.  The Veteran also submitted lay statements, and his representative has provided arguments on his behalf.  

With respect to the Veteran's service records, the RO requested these records in July 2007 and September 2007.  In September 2007, the National Personnel Records Center (NPRC) responded that the service treatment records were destroyed in the July 1973 fire; and in October 2007, the NPRC similarly indicated that the service personnel records had also been destroyed.  In November 2007 and July 2013, the RO notified the Veteran of this response from the NPRC.  The RO had previously sent the Veteran NA Form 13055 in July 2007 to request the information needed to reconstruct the medical data, and the accompanying letter further advised him of alternative sources of evidence that could be used to substantiate his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (holding that when service records are lost or destroyed through no fault of the Veteran, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements).  The RO sent the Veteran NA Form 13055 again in May 2011.  The Veteran did not respond to the RO's July 2007, November 2007, May 2011, or July 2013 letters.  

There is no basis for further pursuit of these records; as such, efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  Additionally, there is no prejudice to the Veteran in proceeding to adjudication of this claim.  The resolution of his service-connection claim for PTSD turns on the question of a current diagnosis, and the resolution of his service-connection claim for an acquired psychiatric disorder turns on the question of a nexus between the Veteran's service and his current diagnosis for an adjustment disorder.  The service treatment records will not resolve either of these questions.  Furthermore, the VA January 2012 VA examiner noted the Veteran's denial of any history of mental illness or treatment.  Therefore, the Veteran is also not claiming any in-service treatment for an acquired psychiatric disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

With respect to the Amarillo Vet Center treatment records, the Board notes that the Veteran authorized the release of these treatment records in June 2013, October 2013, and March 2014.  The RO used theses authorizations to request the Amarillo Vet Center treatment records in April 2014, and received some treatment records later that month.  The Veteran submitted additional Amarillo Vet Center treatment records in June 2013.  While both the Veteran's authorization and the RO's request specified that the Veteran had been receiving treatment there since February 2011, the records received begin with treatment in April 2012.  The treatment records for February 2011 to May 2012 were the subject of the parties' December 2016 Joint Motion.  As will be discussed below, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c).  Therefore, the Board finds that the Veteran has not adequately authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran also attended VA examinations in January 2012, November 2012, and May 2015 in connection his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that taken together, the VA examinations and opinions are adequate to decide the issues of entitlement to service connection for PTSD and an acquired psychiatric disability, as they are predicated on a review of the claims file, as well as on a psychological examination during which a history was solicited from the Veteran.  Specifically, each examiner reviewed the Veteran's VA treatment records, his description of his claimed in-service stressors, and his current psychiatric symptoms.  The May 2015 VA examiner in particular also sufficiently addresses the central medical issues in this case, namely, whether the Veteran has a diagnosis for PTSD and the etiology of his adjustment disorder.  The examiner further supported that opinion with a thoroughly explained rationale, allowing the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has complied with the Board's December 2014 and March 2017 remand directives.  As discussed above, in December 2014 the Board remanded the case for obtaining any outstanding Amarillo VAMC treatment records and a new VA examination.  The AOJ obtained those records in February 2015, and the Veteran attended a May 2015 VA examination.  As discussed above, that examination was adequate.  

In March 2017, the Board remanded the case for development consistent with the parties' Joint Motion regarding the Veteran's treatment records form the Amarillo Vet Center and the Ussery-Ronan Texas State Veterans Home.  The AOJ contacted the Veteran regarding his authorization to release those treatment records in April 2017, but the Veteran failed to respond to this request.  However, the duty to assist is not a one-way street; a Veteran cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c).  Therefore, with regard to obtaining the Amarillo Vet Center and Ussery-Ronan Texas State Veterans Home treatment records, the Board finds that AOJ has complied with March 2017 remand directives.  The AOJ finally obtained the most recent Amarillo VAMC treatment records in April 2017.  Accordingly, the Board finds that AOJ has also complied with March 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA has further assisted the Veteran throughout the course of this appeal by providing him with the March 2014 statement of the case and supplemental statements of the case in May 2015 and August 2017 that informed him of the laws and regulations relevant to his claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection for PTSD

The Veteran contends that his claimed psychiatric disability, to include PTSD or an adjustment disorder with depressed mood and anxiety, had its onset in active service.  His personnel records reflect that he served in the Asiatic Pacific Theater during World War II from October 1945 to October 1946.  

When STRs are lost or missing, the Court has held that VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist the Veteran in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Nevertheless, the most probative evidence of record confirms that the Veteran is not diagnosed with PTSD.  He filed this claim in May 2011.  Thus, the evidence of record must show a diagnosis of PTSD in close proximity thereto or at some point thereafter.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria.  Id.; 38 C.F.R. § 4.125(a).  

The report of a January 2012 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the criteria of the Fourth Edition of the DSM (DSM-IV).  The January 2012 examiner diagnosed an adjustment disorder with anxiety instead, and indicated that the Veteran did not have more than one mental disorder diagnosis.  The examiner noted that the Veteran denied any history of mental illness or treatment.  The Veteran described two stressors, and the January 2012 examiner agreed that each of the Veteran's stressors was adequate to support a diagnosis of PTSD.  The January 2012 examiner further agreed that each stressor was related to the Veteran's fear of hostile military or terrorist activity.  Although the Veteran's in-service stressors were found adequate to support a diagnosis of PTSD, the January 2012 examiner diagnosed an adjustment disorder with anxiety rather than PTSD.  He reached this conclusion based on the results of the Beck Anxiety Inventory and the DSM-IV's PTSD Checklist.  The examiner explained that the Veteran's score on the Beck Anxiety Inventory indicated moderate to severe anxiety symptoms, while his responses to the PTSD Checklist did not meet the full diagnostic criteria for PTSD under DSM-IV.  

Like the January 2012 VA examiner, a November 2012 VA examiner performed psychological testing using the DSM-IV's PTSD Checklist.  The November 2012 VA examiner similarly concluded that that Veteran does not meet the full diagnostic criteria for PTSD.  The November 2012 examiner concurred with the January 2012 examiner's diagnosis for an adjustment disorder, and specified that the Veteran has a depressed mood.  

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-V).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014, such as this case.  Here, the RO certified the Veteran's appeal to the Board in September 2014 and, therefore, the claim is governed by DSM-V.  

To that end, the Veteran had a further VA examination in May 2015.  Like the January 2012 and November 2012 VA examiners, the May 2015 VA examiner performed psychological testing using the PTSD Checklist, this time the DSM-V's PTSD Checklist.  Based on the Veteran's PTSD Checklist score, the May 2015 examiner concluded that the Veteran fell below the recommended cutoff for a PTSD diagnosis.  Instead, the May 2015 VA examiner concurred with the November 2012 examiner in diagnosing an adjustment disorder with depressed mood.  

Moreover, the Veteran has not been shown to have a confirmed diagnosis of PTSD under the DSM-IV or DSM-V in any of the other medical evidence of record.  The Veteran's treating physician, Dr. JD, offered an October 2014 statement reporting a diagnosis for PTSD based on combat experience in World War II.  However, Dr. JD offered no discussion of the DSM's diagnostic criteria and no rationale to support this finding.  A medical opinion without rationale is not probative.  Miller v. West, 11 Vet. App. 345 (1998).  Therefore, Dr. JD's opinion is of no probative value, and cannot weigh in favor the Veteran's claim.  

While the Amarillo VAMC treatment records do show that the Veteran screened positive for PTSD in September 2013, a PTSD screening merely identifies PTSD symptoms.  It does not amount to an actual diagnosis of PTSD (and specifically one in accordance with the DSM criteria); rather, it suggests that follow-up may be indicated.  Upon clinical evaluation that day, Dr. PLF assessed PTSD.  In June 2012, psychologist Dr. GWJ also issued a PTSD diagnosis.  However, there is no indication that either Dr. GWJ or Dr. PLF administered the clinical testing required by the DSM for a PTSD diagnosis.  Under the DSM-IV (in effect at the time of the June 2012 and September 2013 assessments by Dr. GWJ and Dr. PLF), a Global Assessment of Functioning (GAF) score is generally assigned.  Neither Dr. GWJ nor Dr. PLF assigned a GAF score.  This suggests that neither Dr. GWJ nor Dr. PLF made their assessments in accordance with the DSM criteria.  

Records from the Amarillo Vet Center reflect signs and symptoms of PTSD, which initially were considered as chronic and severe.  His treatment records show an assessment of "Sub-PTSD."  Symptoms in February 2014 included nightmares, irritability, sensitivity to noises, hyper-alertness, emotional numbness, intrusive thoughts of war-zone trauma, difficulty controlling anger, depressed and anxious moods, difficulty sleeping, and panic attacks.  However, again, these records make no reference to either the DSM-IV or DSM-V.  Moreover, the usage of the term "Sub-PTSD" is consistent with the findings of the VA examiners in that the Veteran has some symptoms of PTSD, but does not meet the full diagnostic criteria for a diagnosis of PTSD.  

The Amarillo VAMC and Amarillo Vet Center treatment records showing assessments for PTSD do hold some probative value, and must be weighed against the VA examination reports showing no diagnosis for PTSD.  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  Finally, the Board must consider the level of training, education, and experience of the person conducting the examination as a factor considered in assigning weight to the report.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  

Initially, the Amarillo Vet Center treatment records show assessment for "Sub PTSD" by a social worker, WRD, rather than a psychologist or psychiatrist.  The Board must consider the training and expertise of these healthcare providers.  The assessment for "Sub PTSD" by a social worker carries much less probative value in comparison to the diagnoses of the psychiatrists and psychologists given their greater level of expertise, education, and experience in the field of mental health disorders.  Id.  

Moreover, neither Dr. GWJ's nor Dr. PLF's assessments lack objective psychological testing to support their findings, and neither referenced DSM criteria.  Additionally, Dr. PLF's September 2013 discussion with the Veteran focused far more heavily on the death of his wife than his in-service experiences.  Without objective psychological testing, such as the Beck Anxiety Inventory or the DSM's PTSD Checklist to parse out the Veteran's symptoms and experiences, their assessments for PTSD carry comparatively less probative value than the VA examiners' diagnoses for an adjustment disorder.  Guerrieri, 4 Vet. App 467.  Again, the Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens, 7 Vet. App. at 433.  The Board highlights that each examiner performed the DSM's PTSD Checklist, while the January 2012 examiner also performed the Beck Anxiety Inventory.  

In sum, there is no PTSD diagnosis of record made in accordance with the DSM criteria.  Without a diagnosis of PTSD as required under 38 C.F.R. §§ 3.304(f), 4.125(a), there is no current disability to support the service-connection claim for PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992).  Therefore, service connection for PTSD is not warranted.  

Service connection for an Acquired Psychiatric Disability

As stated above, PTSD has unique evidentiary and regulatory requirements under 38 C.F.R. § 3.304(f).  A service-connection claim for an acquired psychiatric disability will follow the more general regulations governing service connection under 38 U.S.C.A. §38 C.F.R. § 3.303.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prove service connection, a Veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain identified chronic diseases, including psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The term "psychosis" means any of the following disorders listed in the DSM-V: (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.  

However, none of the Veteran's claimed disorders - an adjustment disorder with anxiety and depressed mood, anxiety disorder, and depressive disorder - are listed as a psychosis under 38 C.F.R. § 3.384.  In fact, in comments accompanying 38 C.F.R. § 3.384, VA specifically excluded major depressive disorder, bipolar disorder, mood disorder with psychotic features, and anxiety disorders from the definition of "psychosis" because they did not conform to the terminology employed in the DSM-IV in use at that time.  See 71 Fed. Reg. 42758-60 (July 28, 2006).  Thus, in the present case, because the Veteran has no diagnosis of a psychosis, he cannot establish service connection for an enumerated "chronic disease" as set forth in 38 C.F.R. § 3.303(b).  See also 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1336-1337 (Fed. Cir. 2013).  It follows that the Veteran also may not establish continuity of symptomatology for any chronic disease in lieu of medical nexus, as this avenue to service connection is only available for enumerated "chronic diseases," which the Veteran does not have.  Walker, 708 F.3d at 1336-37.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, VA records treatment records first show that the Veteran underwent supportive counseling in July 2012 at a time when his wife was undergoing hospice care for significant medical conditions; and that the Veteran's wife passed away that same month.  In November 2013, he also tested positive for depression.  In January 2014, the Veteran reported that the "holidays were hard" on him, and seemed worse this year than last year.  Records from the Amarillo Vet Center show that, in February 2014, the Veteran was still depressed over the loss of his wife.  

As established above, each VA examiner offered the diagnosis of an adjustment disorder rather than PTSD.  The January 2012 examiner specifically made this diagnosis after performing the Beck Anxiety Inventory.  The May 2015 examiner reviewed the claims file and noted the Veteran's medical history.  He ultimately agreed with the diagnosis for an adjustment disorder, and found that the Veteran did not have more than one psychiatric disability.  At that examination, the Veteran had reported some depressive symptoms.  The May 2015 examiner indicated that the Veteran had felt depressed since the death of his daughter eight years ago (or roughly 2007) and the death of his wife in 2012.  Therefore, the May 2015 examiner concluded that the Veteran's depressive symptoms are not likely related to his active service.  This is the only opinion of record regarding the etiology of the Veteran's adjustment disorder.  However, it is also highly probative as it addresses the Veteran's relevant medical history.  Stefl, 21 Vet. App. at 124.  

Moreover, prior to his wife's death, the Amarillo Vet Center referred the Veteran to the Amarillo VAMC for an initial mental health evaluation, specifically to clarify the "Sub PTSD" diagnosis.  The Veteran attended that consultation with a social worker in May 2012, and she performed psychological testing in conformance with the DSM-IV in use at that time.  She ultimately diagnosed an anxiety disorder and depressive disorder.  While that social worker noted the Veteran's in-service experiences, she also recorded the Veteran's report of some depression due to permanently moving into a nursing home and not being as active as he used to be.  

As discussed above, this assessment must carry less probative weight due to the social worker's lesser level of expertise, education, and experience in the field of mental health disorders in comparison to the VA examiners.  Cox, 20 Vet. App. 568-69.  However, this assessment is not at odds with either the VA examination reports or the Veteran's Amarillo VAMC and Amarillo Vet Center treatment records.  Those records reflect that the Veteran has spoken at length about the recent changes in his life.  The records chronologically following the death of the Veteran's wife follow the same pattern, focusing on events many decades after the Veteran's separation from service.  For example, the May 2015 VA examiner 
cited the Veteran's recent hospitalization as well as the death of his daughter in 2007 and wife in 2012.  

The consistency between the May 2015 VA examiner's conclusion and the other evidence of record lends great probative value to that examiner's findings.  Specifically, the consistency in the medical evidence of record regarding the recent nature of the Veteran's psychological symptoms suggests that these symptoms are unrelated to his service.  Importantly, the events cited in the psychological treatment records (the death of the Veteran's daughter in 2007, his entry into a nursing home in May 2012, and the death of his wife in July 2012) have all occurred many decades after the Veteran's December 1946 separation from service.  In this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a Veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, the Veteran himself denied any history of mental illness or treatment at the January 2012 VA examination and further denied prior mental health treatment to the social worker in May 2012.  This is also consistent with the May 2015 VA examiner's conclusions, and supports that examiner's findings.  Nieves-Rodriguez, 22 Vet. App. at 302.  

As the preponderance of the evidence weighs against the claim for service connection of an acquired psychiatric disorder, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There can be no doubt from review of the record that the Veteran served admirably, and the Board is grateful for that service.  The Board is also sympathetic to his war-zone experiences, as the January 2012 examiner's assessment of his in-service traumatic events makes clear that he rendered honorable and faithful service during World War II.  This decision does not in any way detract from the Veteran's honorable service to his country; unfortunately, however, the Board has carefully reviewed the record in depth, and is unable to identify a basis on which service connection may be granted.  



ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


